[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT #125
The motion for summary judgment is denied.
The defendant abandoned his claim that the alleged contract violated Rule 1.5(c).
The defendant's claim that the alleged contract violates C.G.S. § 52-251c is unpersuasive. That statute was not passed until after the formation of the alleged contract.
The defendant's claim that the alleged contract fails for lack of consideration is also unpersuasive. Whether a contractual commitment has been undertaken is ultimately a question of the intention of the parties. Intention is an inference of fact, and the conclusion is not reviewable unless it was one that the trier could not reasonably make. Hydro-Hercules Corporation v. GaryExcavating, Inc., 166 Conn. 647, 653, 353 A.2d 714 (1974). The court finds there to be a genuine issue of material fact concerning the claim of lack of consideration. CT Page 5496-HHH
LAWRENCE L. HAUSER, JUDGE